Citation Nr: 0116672	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a "shrapnel" injury of the left posterior 
thigh.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a "shrapnel" injury of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his chiropractor



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (VA Form 9) after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for residuals 
of "shrapnel" wounds of the abdomen, and the left upper 
calf.  During the pendency of the appeal, a July 1999 hearing 
officer's decision granted service connection for residuals 
of a "shrapnel" wound of the left upper calf, and assigned 
a noncompensable evaluation, and a February 2001 rating 
decision granted service connection for residuals of a 
"shrapnel" wound of the abdomen, and assigned a 
noncompensable evaluation.  The veteran was notified of these 
decisions, and did not file a notice of disagreement.  
Therefore, the issues of entitlement to increased evaluations 
for these disabilities are not presently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the issues of entitlement to an initial 
evaluation in excess of 10 percent for a "shrapnel" injury 
of the left posterior thigh, and an initial evaluation in 
excess of 10 percent for a "shrapnel" injury of the left 
elbow are the only issues that have been properly developed 
and certified for appeal.  Accordingly, the Board will limit 
its consideration to these issues.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected "shrapnel" injury of the left elbow.  While the 
veteran appealed the RO's December 1997 rating decision 
granting a noncompensable evaluation for his left elbow 
disability, the subsequent partial grant of 10 percent does 
not terminate the issue on appeal.  The United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the veteran's appeal, the rating 
criteria for muscle group injuries were changed, effective 
July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 
5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved.  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
The Board must, however, consider both versions of the 
regulations.  Fischer v. West, 11 Vet App 121 (1998).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 
2000), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000); see also Karnas v. 
Derwinski, 1 Vet App 308 (1991).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

As the veteran noted his disagreement with the initial 
evaluations assigned for his residuals of shell fragment 
wounds of the left posterior thigh and left elbow in December 
1997, and perfected his appeal as to those issues (but did 
not express disagreement with regard to the effective date of 
the award of service connection), the propriety of the 
ratings from effective date of the award through to final 
resolution of the issues is now on appeal.  Grantham, 
114 F.3d 1156 (1997); Fenderson, 12 Vet. App. 119 (1999).  
Thus, the question on appeal extends to whether different 
stages of percentage ratings are warranted for the veteran's 
residuals of shell fragment wounds of the left posterior 
thigh and left elbow throughout the appeal period, based on 
consideration of the medical evidence of record.  See 
VAOPGCPREC 3-2000.  In accordance with Fenderson, the issues 
in this case have been rephrased to reflect that the veteran 
is appealing the initial evaluations assigned for his 
"shrapnel" injuries of the left posterior thigh and left 
elbow.

In his April 1998 substantive appeal, the veteran checked the 
boxes indicating that he wished to appear at a hearing before 
a Member of the Board.  In a handwritten note to the right of 
one of these boxes, the veteran clarified that he desired a 
hearing before a local hearing officer at the Regional Office 
rather than a travel Board hearing.  It is noted that a 
personal hearing was conducted in May 1998, regarding the 
issues currently on appeal.  Consequently, the Board finds 
that the veteran's April 1998 request for a hearing has been 
satisfied.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the claim for an 
initial evaluation in excess of 10 percent for a "shrapnel" 
injury of the left posterior thigh, and an initial evaluation 
in excess of 10 percent for a "shrapnel" injury of the left 
elbow.  Therefore, the disposition of these issues will be 
held in abeyance pending further development by the RO, as 
requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, service medical records show that the veteran 
injured his left elbow when he fell at an obstacle course in 
November 1963.  X-rays revealed a posterior lateral 
dislocation of the left elbow.  A closed reduction was 
performed.  The veteran was assigned to light duty for three 
weeks with no use of his left arm.

A December 1963 follow-up treatment record indicates that 
mobilization of the veteran's left arm began that morning.  
Range of motion of the left elbow showed supination to 70 
degrees, and pronation to 30 degrees.  The veteran was given 
30 days of light duty.

A November 1965 routine medical examination revealed a normal 
clinical evaluation of the upper extremities.  In a Report of 
Medical History form, the veteran explained that he 
dislocated his left elbow in 1963.  The "physician's summary 
and elaboration of all pertinent data" section of this form 
indicates that the veteran's left elbow was asymptomatic.

A March 1966 hospital report notes that the veteran was 
admitted the previous month after sustaining mortar fragment 
wounds of the left arm, and left posterior leg and thigh.  
The wounds were debrided under a general anesthetic.  An 
uneventful post-operative course was noted.  The discharge 
diagnosis was fragment wounds of the left leg, thigh, and 
arm.  The record indicates that the left posterior thigh 
wound was large and would need to be closed under tension.  
The veteran was transferred to another facility for further 
treatment.

According to a hospital report dated later that month, a 
physical examination was "essentially unremarkable," except 
for four open wounds about the left elbow.  No neurovascular 
involvement was noted.  The record indicates that the left 
posterior thigh wound appeared to be infected.  The veteran's 
wounds cleared gradually during his hospitalization, and were 
closed under general anesthesia.  The wounds were noted to be 
well-healed on discharge.  The final assessment was fragment 
wounds of the left arm and left leg.  The veteran was 
discharged to duty.

A September 1966 separation examination report notes normal 
clinical evaluations of the upper and lower extremities, skin 
and neurologic system, and is negative for disability 
associated with the veteran's mortar fragment wounds.  
According to the "physician's summary and elaboration of all 
pertinent data" section of the Report of Medical History 
form, the veteran's fragmentation wounds were 
"superficial."

The veteran filed a claim of entitlement to service 
connection for residuals of shell fragment wounds of the left 
posterior thigh and left elbow in December 1996.

A December 1996 private chiropractic report notes that the 
veteran sustained "shrapnel" wounds in his left thigh and 
left arm during service in 1966.  The veteran explained that 
he was unable to lift more than 10 pounds with his left hand, 
and indicated that "any work" resulted in left arm 
soreness.  In addition, he reported soreness in both hips 
after walking on a "difficult path."

In April 1997 correspondence, the veteran's private 
chiropractor reported that he first treated the veteran for 
low back pain in June 1996.  During his most recent 
treatment, the veteran complained of left leg pain, and 
muscle atrophy in the posterior aspect of the left thigh.  He 
described this pain as "constant," and rated it a six on a 
10-point scale.  He explained that Advil did not curb his 
symptoms.  The veteran reported periodic weakness in the left 
biceps area, and indicated that he experienced "intense 
pain" throughout the cervical/thoracic junction into the 
brachial plex in his left hand when he attempted to lift 
"anything" above his waist with his left hand.  The 
chiropractor concluded that the veteran was 
"permanent/partially impaired," and required further 
chiropractic treatment.

On VA examination in July 1997, the veteran complained of 
left arm weakness, and indicated that he had been unable to 
lift any object above his waist with his left arm over the 
previous year.  In addition, he reported a four to five year 
history of numbness in his left hip and buttock after 
prolonged sitting.  A physical examination revealed several 
scars on the left upper extremity.  There was a 2 inch x 4 
millimeters (mm) scar on the lower left arm, a 2 inch x 3 mm 
scar on the ventral aspect of the upper left arm, a 1/2 inch x 
2 mm scar on the medial aspect of the left arm, and a 3/4 inch 
x 1 mm scar on the dorsal aspect of the left forearm.  The 
veteran's left hand grip was 5/5, and power in the left 
shoulder and left wrist was 5/5.  There was no wasting of any 
muscles of the left upper extremity.  The veteran was able to 
raise his left arm above his shoulder with no subjective or 
objective evidence of pain.  The report notes that the 
veteran was seen dressing and undressing with no evidence of 
any discomfort.  Range of motion of the left shoulder 
revealed flexion to approximately 180 degrees, and abduction 
to approximately 90 degrees without any evidence of pain or 
restriction of movements.  Internal and external rotation of 
the left shoulder was to approximately 90 degrees with no 
restriction.  Range of motion of the left elbow revealed 
flexion to approximately 55 degrees, and pronation and 
supination to about 80 or 85 degrees with no evidence of pain 
or discomfort.  Dorsiflexion of the left wrist was to 
approximately 70 degrees, and plantar flexion was to about 80 
degrees with no evidence of pain.  Ulnar deviation of the 
wrist was to approximately 45 degrees, and radial deviation 
was about 20 degrees with no evidence of pain.

A physical examination of the left lower extremity revealed a 
7 inch x 2 mm scar on the upper thigh.  There was evidence of 
wasting of the muscle over the left thigh.  A sensory 
examination was normal.  An examination of the left hip was 
normal with no evidence of any warmth, erythema, or swelling 
around the left hip joint.  Range of motion of the left hip 
revealed flexion to 125 degrees, extension to 90 degrees, and 
abduction to approximately 45 degrees with no evidence of 
pain.  X-rays showed some metal fragments in the soft tissues 
around the left elbow and the left humerus.

The final assessment was history of injury with fragments of 
a "bomb" in 1966, with some metal fragments in the soft 
tissues around the elbow and the left femur status post 
surgery on his left thigh with removal of muscles and 
evidence of wasting secondary to surgery in the left thigh.  
The examiner explained that there was no evidence of any 
restriction in activity, or in range of motion of the left 
upper or lower extremities.  He noted that power in the left 
upper and lower extremities was normal, and the veteran was 
able to perform activities with both his left upper extremity 
and left lower extremity.

Based on this evidence, a December 1997 rating decision 
granted service connection for residuals of shell fragment 
wounds of the left elbow, and assigned a noncompensable 
evaluation, and for residuals of shell fragment wounds of the 
left posterior thigh, and assigned a 10 percent disability 
rating.  The veteran filed a notice of disagreement with this 
decision in March 1998, and submitted a substantive appeal 
the following month, perfecting his appeal.

A July 1998 VA orthopedic examination revealed two scars over 
the supinator of the left forearm, which were 2 inches in 
length and parallel to each other, a 2 inch scar above the 
left elbow, and a 4 inch scar over the biceps area on the 
medial aspect of the left arm.  There was a 6 inch scar 
distal to the gluteal crease on the veteran's left posterior 
thigh, centered between the two hamstring muscles.  Some 
tenderness was noted on palpation over this scar.

An examination of the left upper extremity revealed a full 
range of motion of the fingers.  There was good ulnar nerve 
innervated intrinsic muscle strength to both hands, but 
slight weakness with testing of the median nerve innervated 
intrinsic muscle strength to the thumbs, primarily on the 
left.  The veteran experienced no increase in pain over the 
lateral aspect of his left elbow with resisted extension of 
his long finger.  There was a full range of motion of the 
left shoulder, elbow, and wrist.  Tenderness was noted over 
the radial nerve of the left elbow around the supinator, and 
over the ulnar nerve at the left elbow.  Good strength was 
noted in the left shoulder, biceps, and triceps.  Grip 
strength was approximately 50 percent weaker in the left hand 
than in the right.

A physical examination of the left lower extremity showed a 
full range of motion of the hip and knee.  Deep tendon 
reflexes were normal and equal in both lower extremities.  
Straight leg raising was to 90 degrees.  X-rays of the left 
elbow and left hip were normal.  The examiner opined that the 
veteran had "an element of trochanteric bursitis of his left 
hip," cutaneous and subcutaneous wounds, and some weakness 
of his median nerve innervated intrinsic muscles to his left 
hand.  He concluded that an EMG study was indicated to 
"resolve the question as to any nerve problems in [the 
veteran's] left upper or left lower extremity."

During an August 1998 VA neurological examination, the 
veteran provided a history of pain over the left hip just 
below the great trochanteric bursa, and over the medial, 
lateral, and posterior aspects of his left elbow.  An 
examination revealed full shoulder and elbow rotations.  Deep 
tendon reflexes in the biceps, triceps, and brachioradialis 
were normal.  There was no weakness in any of the muscle 
groups in the upper extremities.  The record notes well-
healed "shrapnel" scars on the left forearm.  While the 
veteran reported pain on extension of the left elbow against 
resistance, the examiner explained that these symptoms 
"sounded like some epicondylitis."  The physician noted 
that he was unable to elicit pain with forced supination or 
pronation of the left elbow.  Sensory testing to touch and 
vibration was normal in the upper extremities.  An 
examination of the left lower extremity showed well-healed 
"shrapnel" scars in the posterior aspect of the left thigh.  
Hip rotations were full, and knee jerks were normal.  There 
was no weakness in any of the muscle groups in the left lower 
extremity, and sensation to light touch and vibration was 
normal.  The physician concluded that the veteran's 
neurological symptoms appeared to be referable to a Morton's 
neuroma in his left foot.  He explained that while the 
veteran may have some trochanteric bursitis around the left 
hip, there were no signs of neurologic damage.  While noting 
the veteran's complaints of some mechanical pain in his left 
elbow, the physician indicated that there were no signs of 
neuropathy, mononeuropathy, or neurologic abnormalities.

A February 1999 EMG study of the left upper extremity showed 
no abnormalities.  The report notes that motor conduction 
studies in the right median and ulnar nerve and sensory 
conduction studies in the right median, ulnar and radial 
nerves were normal.  A needle examination was normal in the 
muscles tested.

During a May 1998 personal hearing, the veteran reported pain 
and tenderness in the left elbow area, and indicated that any 
physical labor involving lifting more than 10 pounds caused 
discomfort.  Transcript (T.) at 3 and 6.  He explained that 
he treated his left elbow symptoms with ice and over-the-
counter medication.  T. at 4.  The veteran's private 
chiropractor opined that the veteran sustained muscle and 
nerve damage to his left upper extremity as a result of shell 
fragment injuries in service.  T. at 4-7.  The veteran 
maintained that a 30 percent evaluation was warranted for his 
service-connected "shrapnel" injury of the left elbow.  T. 
at 7-8.

The veteran testified that he experienced difficulty running 
as a result of his service-connected "shrapnel" injury of 
the left posterior thigh.  T. at 8.  He opined that he 
sustained nerve damage in his left lower extremity during 
service.  T. at 9.  The veteran reported pain radiating from 
his left thigh down his left lower extremity, and explained 
that it felt "like a bee sting."  T. at 9.  He denied 
experiencing tingling or numbness in his left leg.  T. at 9.  
The veteran concluded that a 50 percent rating was warranted 
for his service-connected residuals of a shell fragment wound 
of the left posterior thigh.  T. at 10.  The chiropractor 
noted that the veteran had a "large" scar on his left 
thigh, and opined that there was muscle loss in the 
extremity.  T. at 11.  He explained that he did not perform 
EMG testing, but indicated that a "basic clinical 
examination" was conducted.  T. at 11-12.  In support of his 
claim, the veteran submitted a February 1998 chiropractic 
report.  T. at 2.

The February 1998 private chiropractic report notes a history 
of weakness in the veteran's left arm and left leg since he 
sustained shell fragment wounds in a mortar attack in 
service.  The veteran explained that he was unable to perform 
a pull-up or push-up following service, and indicated that he 
had "never been able to lift anything above [his] waist with 
the left arm."  He reported "a moderate pain in [his] left 
arm and left leg since the accident," and indicated that 
these symptoms increased in severity over the previous three 
years.  A physical examination revealed pain on palpation 
around the left elbow, left wrist, and left posterior thigh.  
Reflexes were normal.  Left seated leg raising caused left 
hip and thigh pain, and left Kemp's, Adam's, Lasegue's, and 
Ely testing caused anterior thigh pain.  Muscle testing 
revealed weakness in the left arm, and an inability to raise 
both legs together while lying in the supine position.  The 
report notes a limitation of motion of the left arm and left 
leg.  Wartenburg pinwheel testing showed hypesthesia in the 
dermatomes of the posterior left thigh and the lateral left 
ankle.  Scars and indentations were noted on the anterior 
left upper arm, anterior left wrist, posterior left forearm, 
and posterior left thigh.  The diagnostic impression was 
chronic, constant pain and weakness in the left arm and left 
leg.  Copies of diagrams related to range of motion studies 
were attached.

In a June 1999 addendum to the July 1998 VA orthopedic 
examination report, the physician noted that a February 1998 
EMG study showed no evidence of any residual nerve damage to 
the veteran's left upper extremity from his "shrapnel" 
wounds.  Consequently, he opined that the veteran did not 
sustain any significant nerve injury to his left upper 
extremity from "shrapnel" wounds in service.  The physician 
indicated that he previously suggested an EMG study of the 
left lower extremity, but noted that this testing had not 
been performed.  He explained that he could not "commentate 
conclusively concerning his lower extremity as the EMG of his 
lower extremity was not performed."

Based on this evidence, a July 1999 hearing officer's 
decision granted a 10 percent evaluation for the veteran's 
service-connected residuals of shell fragment wounds of the 
left elbow, and deferred adjudication of the issue of 
entitlement to an increased rating for residuals of shell 
fragment wounds of the left posterior thigh pending the 
results of a current VA examination.

An August 1999 EMG study of the left upper extremity revealed 
findings consistent with an isolated left ulnar sensory 
neuropathy.  Motor conduction velocities were normal for the 
median and ulnar nerves.  While the sensory distal latency 
was normal in the left median nerve, the left ulnar sensory 
distal latency was unobtainable at the wrist and elbow.  A 
needle examination was normal in the muscles tested.

During a VA examination later that month, the veteran 
reported that he was unable to run or climb, and indicated 
that he experienced weakness and a "stabbing pain" in his 
left hip area after sitting in a car for more than two hours.  
The diagnostic impression was trochanteric bursitis and 
Morton's neuroma, unrelated to his complaints.

Electrodiagnostic testing in February 2000 revealed findings 
consistent with a mild proximal remote sciatic lesion without 
active denervation.

A June 2000 VA examination report notes a diagnosis of left 
posterior thigh mortar round injury, and shell fragment wound 
residuals to the left lower extremity.  Photographs of the 
veteran's left lower extremity were attached.

Based on this evidence, a February 2001 rating decision 
continued the 10 percent evaluation of the veteran's 
"shrapnel" injury of the left posterior thigh, and the 10 
percent evaluation of his "shrapnel" injury of the left 
elbow.

The VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)).  
Therefore, the Board finds that it has no alternative under 
the new legislation but to remand this matter so that the RO 
can take the necessary steps to obtain all outstanding VA and 
private treatment records.  The Board notes that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Under the provisions of the VCAA, it appears that a current 
VA examination, to include an EMG study of the left lower 
extremity, is required to ascertain the nature and severity 
of the veteran's service-connected "shrapnel" injuries of 
the left posterior thigh and left elbow.  Clearly, the 
current record is not sufficient to make a decision on the 
claim.  A July 1998 VA examination report notes that an EMG 
study was indicated to "resolve the question as to any nerve 
problems in [the veteran's] left upper or left lower 
extremity."  In a June 1999 addendum to this report, the 
examining physician indicated that he could not offer an 
opinion regarding the level of disability associated with the 
veteran's service-connected "shrapnel" injuries of the left 
posterior thigh until an EMG study was performed.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Court held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Effective July 3, 1997, during the pendency of this appeal, 
the rating schedule for determining the disability 
evaluations to be assigned for muscle group injuries was 
amended.  62 Fed. Reg. 30,235 (1997) (codified at 38 C.F.R. 
§§ 4.55-4.73).  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
it appears that the RO did not evaluate the veteran's 
service-connected residuals of shell fragment wounds of the 
left posterior thigh and left elbow with consideration of the 
rating criteria for muscle group injuries in effect prior to 
and as of July 3, 1997.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997) (case remanded for decision by VA as to whether the 
prior or amended regulations pertaining to rating mental 
disorders are more favorable to the claimant).

Finally, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown,  7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco 
, 7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
residuals of shell fragment wounds of the 
left posterior thigh and left elbow that 
are not currently a part of the record.  
After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
to determine the nature and severity of 
his service-connected residuals of shell 
fragment wounds of the left posterior 
thigh and left elbow.  The claims 
folder, a copy of this remand, and a 
copy of both the old and new rating 
criteria for gunshot wounds must be made 
available to the examiner(s) for review 
in conjunction with the examinations.  
All necessary testing should be 
conducted, including an EMG study of the 
left lower extremity, and the results 
reported in detail.  X-ray studies of 
the affected areas should be taken and 
reviewed in conjunction with the 
examination to determine if they reveal 
the presence of any retained fragments.  
Following the examinations and a review 
of the record, the examiners should 
provide an opinion as to the following:

(a) Were the service-connected shell 
fragment wounds of the left posterior 
thigh and left elbow superficial or 
penetrating.  In this context, the 
examiner should comment upon whether the 
clinical findings are consistent with 
the statements of medical history as to 
the nature of the original wound.

(b) If the injuries were penetrating, 
the examiner should comment on the 
whether there was damage to deeper 
structures, and if so what was the 
nature of that damage, including 
specifically the degree (if any) of 
nerve and/or muscle damage associated 
with the shell fragment wounds, to 
include which muscle groups were 
affected.

(c) In characterizing the degree of 
muscle damage, the examiner should 
express an opinion in terms of whether 
the damage is best characterized as 
slight, moderate, moderately severe or 
severe, based upon both the old and new 
rating criteria, with due consideration 
for the type of injuries, history and 
complaint and the objective findings.

(d) The examiner should provide a 
detailed description of the scars on the 
veteran's left posterior thigh and left 
elbow, including any tenderness, 
disfigurement, or functional limitation 
associated with his scars.

(e) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his left posterior 
thigh and left elbow, offer an opinion as 
to whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(f) Whether pain is visibly manifested on 
movement of the left upper and lower 
extremities, and if so, to what extent; 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the 
disability; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for a "shrapnel" injury of the 
left posterior thigh, and an initial 
evaluation in excess of 10 percent for a 
"shrapnel" injury of the left elbow 
with consideration of the rating criteria 
for muscle group injuries in effect prior 
to and as of July 3, 1997.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


